Citation Nr: 1612098	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-18 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to March 11, 2008, and in excess of 40 percent as of March 11, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to March 11, 2008, and in excess of 40 percent as of March 11, 2008. 

3.  Entitlement to an effective date earlier than February 16, 2006, for service connection for diabetes mellitus.

4.  Entitlement to an effective date earlier than August 9, 2006, for a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for diabetes mellitus, with a 20 percent rating, effective February 16, 2006; peripheral neuropathy of the right and left lower extremities, with a rating of 10 percent for each extremity, effective February 16, 2006, and TDIU, effective August 9, 2006.  During the pendency of the appeal, an October 2011 rating decision granted higher 40 percent ratings for peripheral neuropathy of the right and left lower extremities, effective March 11, 2008.  Jurisdiction of these matters is with the RO in St. Petersburg, Florida.  In January 2016, the Veteran and spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims for higher initial ratings for peripheral neuropathy of the lower extremities.

2.  VA received the Veteran's claim for service connection for diabetes mellitus on February 16, 2006, and no communication prior to February 16, 2006, was received that could be construed as an informal or formal claim of entitlement to service connection for diabetes mellitus.

3.  A claim that may serve as a basis for a TDIU was received no earlier than August 9, 2006; at that time the Veteran was not yet service connected for any disabilities.

4.  It was first factually ascertainable that the Veteran had been unemployable as a result of service-connected disabilities on February 16, 2006. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an higher initial ratings for service-connected peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to higher initial ratings for service-connected peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an effective date earlier than February 16, 2006, for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date of February 16, 2006, but not earlier, for TDIU are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the January 2016 hearing before the Board, the Veteran stated that he wanted to withdraw the claims on appeal for higher initial ratings for service-connected peripheral neuropathy of the right and left lower extremity.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  (2015).

As a result of the Veteran's withdraw of the appeal for higher initial ratings for service-connected peripheral neuropathy of the right lower extremity and the left lower extremity, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn these claims on appeal.  Therefore, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the resolution of the Veteran's appeal for an effective date earlier than February 16, 2006, for the grant of service connection for diabetes mellitus and an effective date earlier than August 9, 2006, for the grant of TDIU are dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Furthermore, those issues are downstream issues and the original service connection claim has been substantiated, so no further notice is required.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, or other party, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

The Veteran essentially contends, in his statements and hearing testimony, that he is entitled to an earlier effective date as he had diabetes mellitus earlier than February 16, 2006.  His wife provided supporting testimony at the January 2016 hearing.

A December 2005 VA Agent Orange examination shows that the Veteran was diagnosed with diabetes mellitus, type 2, noted for four years, and that he was instructed to file a claim for service connection.  On February 16, 2006, VA received the Veteran's claim for service connection for diabetes mellitus.  However, a thorough review of the record available for the Board's review does not show any written communication by or on behalf of the Veteran was received prior to February 16, 2006, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for diabetes mellitus. The record does not show that the Veteran filed any claim of entitlement to service connection for diabetes mellitus prior to February 16, 2006.  Moreover, the Veteran does not in his statements or hearing testimony contend that he actually filed any claim prior to that date. 

The evidence does not show that the Veteran met all the criteria for service connection as of the date of the liberalizing issue that made diabetes mellitus a presumptive disability for Veterans exposed to herbicides during service.  Therefore, an increased rating is not available under the provisions for liberalizing laws or VA issues.  38 C.F.R. § 3.114 (2015).

Furthermore, because the first claim for service connection for diabetes mellitus was received on February 16, 2006, the effective date regulations for herbicide-exposed Veterans claiming service connection for herbicide-related disabilities prior to the date that the presumption was established are not applicable.  38 C.F.R. § 3.816 (2015).

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that February 16, 2006, the date of receipt of the claim for service connection, is the appropriate effective date for the award of service connection for diabetes mellitus on appeal.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015); Harper v. Brown, 10 Vet. App. 125 (1997). 

Unless otherwise provided, the effective date of an award of increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014) ; 38 C.F.R. § 3.400(o)(1) (2015).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased rating is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015). 

The Board notes that at the time the Veteran's claim for a TDIU was received by the RO, on August 9, 2006, the Veteran was not yet service-connected for any disabilities.  In the April 2007 rating decision, the RO granted TDIU based on the disabilities that were granted service-connection in that decision, diabetes mellitus, peripheral neuropathy, and coronary artery disease, effective February 16, 2006.  Those disabilities were found to make the Veteran unable to obtain substantially gainful employment.  In this case, as the grant of a TDIU was based on the Veteran's diabetes and secondary disabilities, the Board finds that an effective date of September 16, 2006, but not earlier, for the award of a TDIU is warranted.  The evidence shows that the Veteran had multiple disabilities due to herbicide exposure, thus stemming from a common etiology.  Therefore, he met the criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).  In addition, the evidence of record tends to indicate that he was unable to secure or follow a substantially gainful occupation by reason of those disabilities as of the date service connection was established.  However, the effective date of TDIU cannot predate the effective date of service connection of the disability upon which the rating is based.  Therefore, an effective date earlier than September 16, 2006, cannot be warranted under the applicable regulations, because there were no service-connected disabilities prior to that date.
 

ORDER

The appeal on the issue of entitlement to increased initial ratings for peripheral neuropathy of the right lower extremity is dismissed.

The appeal on the issue of entitlement to increased initial ratings for peripheral neuropathy of the left lower extremity is dismissed.

Entitlement to an effective date earlier than February 16, 2006, for service connection for diabetes mellitus is denied.

Entitlement to an effective date of February 16, 2006, but not earlier, for TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


